Citation Nr: 1110320	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-34 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left knee strain with mild degeneration of the left patella, formerly claimed as left leg strain, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision rendered by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In June 2009, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In January 2010, the Board remanded the issue on appeal to the RO, via the Appeals Management Center (AMC).  In December 2010, the AMC completed the requested development but continued the denial of the claim.  

In the January 2010 Remand, the Board noted that the Veteran had raised a claim seeking service connection for a right knee disability, claimed as secondary to service-connected left and right Achilles tendonitis.  It is unclear whether the RO has taken any action developing this claim.  As such, it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Left knee strain with mild degeneration of the left patella is aggravated by service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for left knee strain with mild degeneration of the left patella as secondary to service-connected disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 

In addition, the VCAA notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In September 2007 correspondence, VA advised the Veteran of the criteria for service connection, to include secondary service connection. 

VA has also assisted the Veteran by obtaining VA outpatient treatment records.  The Veteran has supplied various Army National Guard service records.  The Veteran underwent VA examinations in December 2007, May 2008, and June 2010.  Finally, as noted, the Veteran set forth his contentions during the videoconference hearing before the undersigned.  

In this case, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for certain chronic disease when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

Additionally, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the evidence in the claims file reveals that in May 2007, the Louisville, Kentucky RO granted a claim for service connection for right Achilles tendonitis and post tibial tendonitis.  It denied a claim for service connection for a left foot or ankle disability.  In doing so, it noted that there was no treatment for such during service or evidence relating a current left foot or ankle disability to the service-connected right Achilles tendonitis disability.  

In his notice of disagreement filed in August 2007, the Veteran reported that the service-connected disability put a strain on the legs.  

The Veteran underwent a VA examination in December 2007.  At such time, the examiner noted that the right Achilles tendonitis caused problems with the weight bearing joint.  X-rays revealed left Achilles tendonitis, mild degenerative changes in the first metatarsal joint, mild pes planus with tiny plantar and calcaneal spur.  The examiner opined that the Veteran's left leg strain and lower back pain were at least as likely as not related to his service-connected right Achilles tendonitis.  In terms of a rationale, the examiner stated that it was possible that his lumbar strain and left leg condition could be secondary as his right sided tendonitis could have caused him to favor his right leg and alter his walking pattern, which over the years could lead to a low back problem.  As to the left leg complaints, the examiner indicated that he would be resorting to speculation if he were to link the right sided tendonitis to the left leg problems.  

Based on the VA examiner's speculative opinion, in April 2008, the RO denied the claim for service connection for left leg strain.  

The Veteran underwent additional VA examination in May 2008.  At such time, the examiner opined that the Veteran's left Achilles tendonitis, bilateral foot degenerative joint disease, and bilateral pes planus were at least as likely as not aggravated by his service-connected right Achilles tendonitis and post tibial tendonitis.  In support of the opinion, the examiner reasoned that right sided tendonitis could have caused him to favor his right leg and alter his walking pattern increasing wear and tear and thereby causing or aggravating the conditions.  

In August 2008, the RO granted service connection for bilateral pes planus, left Achilles tendonitis, degenerative joint disease of the first metatarsal-phalangeal joint and dorsum of midfoot.  

Thereafter, in October 2008, the RO issued a statement of the case indicating that it was continuing to deny service connection for a left leg strain because there was no evidence a separately diagnosed left leg strain.  In addition, he was advised that if he contended that his left knee pain was secondary to right Achilles tendonitis, he should contact the RO.  

During the hearing before the undersigned, the Veteran described left leg pain that went up his leg and down into his foot.  (See Transcript at 6.)  He did not attribute the leg pain to an injury during service, but related instead that he first experienced pain two years following discharge from service.  (Transcript at 13.)  He clarified that the current pain went up the knee and down to the ankle and feet.  (Transcript at 13.)  

Based in part on the Veteran's testimony, in January 2010 the Board remanded this matter for additional development.  The Board directed that the Veteran be afforded a VA examination and that the examiner provide an opinion as to the likely etiology of any left calf, knee, or leg disability found.  Thereafter, during the June 2010 VA examination, the Veteran reported left knee pain, stiffness, swelling, fatigability, and lack of endurance.  Physical examination revealed moderate tenderness at the left tibial tuberosity.  Range of motion was from 0 to 130 degrees.  An x-ray revealed mild degenerative changes of the left patella.  The examiner diagnosed left knee strain with mild degeneration of the left patella.  Other physical examination findings included left and right Achilles tendonitis, left and right posterior tibial tendonitis, 1st metatarsal phalangeal joint degenerative joint disease and dorsum of the mid foot, degenerative joint disease of the feet with osteophytes of the left talar and navicular bones, and bilateral pes planus.  

The examiner noted that the Veteran walked with a broad base and waddled.  He stated that the shift in weight from the service-connected Achilles tendonitis, degenerative joint disease and pes planus could contribute to left knee strain.  He noted, however, that the Veteran was obese, and this factor could also contribute to the left knee strain.  To determine which entity caused the knee strain would require speculation.  Therefore, he opined that it was at least as likely as not that the left knee strain with mild degeneration of the left patella was aggravated by service-connected disability.  

The Board has considered this and other evidence of record.  First, with regard to the claim for a left leg strain, there is no probative evidence of a left leg strain.  Rather, the Veteran has left leg tendonitis.  Service connection is in effect for this disability.  It was apparent, however, during the hearing that the Veteran was still seeking service connection for pain in and around the knee.  As regards the knee, there is evidence of a current disability.  The disability is characterized by a left knee strain with mild degeneration of the left patella.  

As to the etiology of the current left knee disability, there is neither contention nor evidence in the service treatment records documenting a left knee condition during service.  There is evidence, however, linking the current left knee condition to the service-connected disabilities.  There is also evidence suggesting that the left knee disability is due to the Veteran's weight.  

While there is competing evidence as to the etiology of the condition, the Board finds that the evidence is at least in equipoise as to the question of whether current disability is aggravated by the service-connected disability.

The benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt."

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit-of- the-doubt rule applies when the fact finder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Here, the Board acknowledges that the VA examiner in June 2010 was unable to resolve the issue without resorting to speculation.  However, as noted above, resolving the issue with medical certainty is not required.  Rather, the examiner has offered two likely etiologies of the left knee disability, one of service origin and one not.  In addition, the Veteran has provided credible testimony as to his belief that the left knee disability is caused by shifting his weight to protect the service-connected right Achilles tendonitis.  Accordingly, the benefit-of-the-doubt rule is for application.  Thus, resolving reasonable doubt in the Veteran's favor, the Board determines that entitlement to service connection for left knee strain with mild degeneration of the left patella is warranted.  


ORDER

Service connection for left knee strain with mild degeneration of the left patella is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


